t c memo united_states tax_court miller sons drywall inc petitioner v commissioner of internal revenue respondent docket no filed date rodger g mohagen for petitioner david w sorensen for respondent memorandum findings_of_fact and opinion goeke judge on date respondent issued a notice_of_deficiency determining federal_income_tax deficiencies for petitioner’s tax years ended date and of dollar_figure dollar_figure and dollar_figure respectively among other things respondent partially disallowed petitioner’s deductions for compensation paid to its shareholder-employees of dollar_figure in dollar_figure in and dollar_figure in respondent disallowed these deductions because he determined that the compensation petitioner paid to its shareholder-employees was unreasonable under sec_162 petitioner timely petitioned this court after concessions the remaining issue for decision is whether petitioner’s payments to its shareholder-employees were reasonable for the years in issue we hold that they were findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when petitioner petitioned this court its principal_place_of_business was in fargo north dakota a general background darle miller darle and his father entered the drywall construction business in the mid-1970s darle acquired the drywall construction business from his father before and initially operated it as a sole_proprietorship darle incorporated the business on date as a c_corporation darle paid dollar_figure for shares of petitioner’s stock and darle’s brother dean miller dean paid dollar_figure for shares of 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner’s stock on date dean paid dollar_figure to petitioner for additional shares of its stock and darle’s other brother rocky miller rocky paid dollar_figure to petitioner for shares of stock from date until date petitioner was owned by the three brothers as follows shareholder percent ownership darle miller dean miller rocky miller since its inception petitioner’s tax_year has ended june b petitioner’s business petitioner’s primary business was interior wall construction wall construction includes the placing of studs insulating the walls hanging drywall and other wall materials as required and drywall taping collectively the drywall construction business since the early 1990s petitioner has limited its geographic business area to fargo north dakota and moorhead minnesota petitioner was a subcontractor it was awarded construction jobs from general contractors by submitting the lowest bid to complete a specific job a lowest bid commodity business petitioner primarily bid on commercial construction projects after being awarded a job petitioner purchased the supplie sec_2the record is devoid of an explanation why darle paid less than dean for each share of petitioner’s stock darle anticipated it needed to complete the job and arranged for them to be delivered to the job site petitioner maintained a small inventory of drywall studs and mud at its warehouse c competition in the drywall business the drywall construction business is a competitive industry because jobs are generally awarded to the lowest bidder and because a minimal capital_investment allows a competitor to enter the drywall construction industry a drywall construction business is established with a capital_investment of about dollar_figure which is used to purchase a tool belt a screw gun and cord and a t-square there are no proficiency exam requirements but petitioner is required to have a contractor’s license to place its bids with general contractors d petitioner’s shareholder-employee sec_1 darle miller darle was the chief_executive_officer ceo and president of petitioner he performed many duties as ceo including preparing and submitting job bids scheduling projects and jobs hiring and coordinating employees coordinating activities between petitioner and the general contractors ordering supplies dealing with payroll issues and confronting any problems that arose darle usually arrived at the office by a m opened it for business checked messages and returned phone calls it was common for darle to deliver supplies and equipment to the different job sites when rocky and dean were unavailable darle occasionally even performed labor-intensive tasks including but not limited to hanging sheet rock drywall taping and unloading materials at different job sites darle regularly brought job plans home with him at night to estimate the cost of completing a job the success of petitioner’s business depended on accurately estimating the cost of completing a job after darle estimated the cost of completing a potential job he determined the amount petitioner would bid to maximize profits and at the same time remain competitive in the bidding process on average darle worked hours per week during the years in issue but worked to hours per week when petitioner was establishing itself in the drywall construction industry rocky miller rocky was petitioner’s vice president his primary duty was job-site supervisor which required him to supervise the workers on a job site determine what materials were needed on a job site hire and fire employees on petitioner’s behalf coordinate the progress of each job with darle and perform other day-to-day operations rocky performed additional duties including inter alia delivering materials to the job sites and performing physical labor such as hanging sheetrock drywall taping repairing equipment and removing snow at the sites a usual workday for rocky began around a m with loading the materials needed at a specific job site into petitioner’s work trucks rocky then delivered those materials to the job site when petitioner was engaged in many small jobs rocky went to multiple sites during a single workday rocky’s workday ended around p m during the years in issue rocky worked an average of to hours per week dean miller dean was petitioner’s secretary treasurer however dean primarily functioned as a job-site supervisor which required him to perform the same duties as rocky dean’s typical workday and workweek were similar to rocky’s e compensation paid_by petitioner to its shareholder- employees for tax years ended after date darle’s base salary was dollar_figure except for the taxable_year ended date when his base salary was dollar_figure darle was paid a bonus for the tax years ended date through and darle’s total compensation was as follows bonus dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- big_number base salary dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number tye june total compensation dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dean and rocky each received base annual salaries of dollar_figure for each tax_year after dean and rocky were both paid bonuses during all tax years in issue petitioner paid dean and rocky the same amount of total annual compensation salary plus bonus but the total_amounts varied from year to year the following table represents rocky’s and dean’s individual compensation bonus dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number base salary dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number tye june total compensation dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number f petitioner’s financial condition from through the shareholder-employees capitalized petitioner with contributions of property totaling dollar_figure no additional capital contributions were made as of date petitioner had retained earnings_of dollar_figure and total shareholder equity of dollar_figure petitioner never declared a dividend opinion sec_162 permits a taxpayer to deduct a reasonable allowance for salaries or other compensation_for_personal_services actually rendered a taxpayer can take a deduction for compensation only if the payments were reasonable in amount and the payments were for services actually rendered sec_1_162-7 income_tax regs petitioner argues that the total compensation it paid to its shareholder-employees was deductible because it was reasonable under sec_162 respondent avers that the amounts of compensation_for petitioner’s tax years ended date through were unreasonable and were instead disguised dividends in this case the parties agree that the sole issue is whether the payments petitioner made to its shareholder- employees were reasonable i applicable caselaw because this case appears to be appealable to the court_of_appeals for the eighth circuit see sec_7482 we shall follow the relevant decisions of that circuit see 54_tc_742 affd 445_f2d_985 10th cir whether the compensation paid_by a corporate taxpayer to a shareholder-employee was reasonable is a question of fact 819_f2d_1315 5th cir affg tcmemo_1985_267 716_f2d_1241 9th cir revg tcmemo_1980_282 500_f2d_148 8th cir affg tcmemo_1973_130 situations indicating that shareholder-employees were not dealing with the corporation at arm’s length warrant close scrutiny this ensures that no part of the purported compensation was a disguised_dividend owensby kritikos inc v commissioner supra 199_f2d_193 8th cir affg a memorandum opinion of this court dated date numerous factors have been used in determining the reasonableness of compensation with no single factor being dispositive see 85_f3d_950 2d cir applying the factor analysis from the perspective of an independent investor affg tcmemo_1995_128 owensby kritikos inc v commissioner supra pincite 528_f2d_176 10th cir affg 61_tc_564 charles schneider co v commissioner supra pincite identifying nine factors rts inv corp v commissioner tcmemo_1987_98 identifying eight factors affd 877_f2d_647 8th cir but cf 196_f3d_833 7th cir applying the independent_investor_test rather than the multiple-factor approach used by the majority of circuits revg heitz v commissioner tcmemo_1998_220 these factors include but are not limited to employee qualifications the nature extent and scope of the employee’s work the size and complexity of the business prevailing general economic conditions the employee’s compensation as a percentage of gross and net_income the employee- shareholders’ compensation compared with distributions to shareholders the employee-shareholders’ compensation compared with that paid to non-shareholder-employees or paid in prior years prevailing rates of compensation_for comparable positions in comparable concerns and comparison of compensation paid to a particular shareholder-employee in previous years where the corporation has a limited number of officers the court_of_appeals for the eighth circuit has not applied the independent_investor_test but in wagner constr inc v commissioner tcmemo_2001_160 which would have been appealable to the court_of_appeals for the eighth circuit we applied the independent_investor_test as a lens through which we view each factor see also haffner’s serv stations inc v commissioner tcmemo_2002_38 affd 326_f3d_1 1st cir in general this test questions whether an inactive independent investor would have been willing to pay the amount of disputed compensation on the basis of the facts of each particular case see elliotts inc v commissioner supra pincite haffner’s serv stations inc v commissioner supra this test allows us to decide whether the amount of compensation paid to petitioner’s shareholder-employees would have been the same had they engaged in an arm’s-length negotiation see also heil beauty supplies inc v commissioner supra pincite one important inquiry in applying this test is whether the corporation’s shareholders received a fair return on their investments see rapco inc v commissioner supra pincite in performing our analysis we generally review each shareholder-employee’s compensation separately because whether his salary was reasonable depends on the services he performed see rts inv corp v commissioner supra in this case we shall review dean’s and rocky’s salaries concurrently because they performed similar services for petitioner ii burden_of_proof under rule a petitioner has the burden of proving that the compensation paid to its shareholder-employees was reasonable for deduction purposes see 290_us_111 sec_7491 provides a taxpayer with the opportunity to shift the burden_of_proof to the commissioner under specific circumstances to shift the burden_of_proof a taxpayer must have complied with all the requirements in sec_7491 see 116_tc_438 e j harrison sons inc v commissioner tcmemo_2003_239 here petitioner has not argued the application of sec_7491 nor established that it satisfied the requirements in sec_7491 nevertheless we decide this case on the preponderance_of_the_evidence and therefore it is unaffected by sec_7491 see 394_f3d_1030 8th cir affg tcmemo_2003_212 iii expert testimony leonard j sliwoski c p a ph d testified at trial as an expert witness on petitioner’s behalf william c herber c b a testified at trial as an expert witness on respondent’s behalf at trial the parties orally stipulated the qualifications of both dr sliwoski and mr herber opinion testimony of an expert is admissible if it assists the trier of fact in understanding evidence that will determine a fact in issue see fed r evid we decide as the trier of fact the weight afforded a witness’s testimony and we are not compelled to accept any testimony even when it is uncontradicted see 384_f3d_965 8th cir affg butler v commissioner tcmemo_2002_314 511_f2d_313 8th cir affg tcmemo_1974_44 iv evidentiary issue petitioner requests that judicial_notice be taken of the risk management association rma annual_statement studies and and the methodology disclaimer from the date database of the executive compensation assessor software and database published by the economic research institute eri respondent objects to petitioner’s request because petitioner did not indicate which rma studies it wanted the court to take judicial_notice of and the information contained in both the rma and eri materials does not meet the criteria under rule of the federal rules of evidence and this court’s jurisprudence rule b of the federal rules of evidence provides kinds of facts a judicially noticed fact must be one not subject_to reasonable dispute in that it is either generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned see also 87_tc_1016 these materials were relied on by both parties’ experts to form their respective opinions we have heard the testimony of both experts and have reviewed their respective reports including the materials in issue which were attached to the expert reports the experts relied on these materials but they bolstered their opinions with facts other than those considered in producing these materials each expert testified and his respective opinion was subject_to cross-examination while an expert can rely on data that is not admissible to form his opinion such reliance does not elevate the evidence to be admissible for the truth of the matter asserted fed r evid petitioner contends that even though the eri data considers businesses similar to it exceptional business data is not available petitioner’s statement identifies the issues related to the application of this data to the instant case the eri and rma materials are compilations of data that we do not believe rise to the level required by rule b of the federal rules of evidence for these reasons we do not find these materials subject_to judicial_notice however since we analyzed the data contained therein in the context of the experts’ reports and testimony whether these materials are admissible does not change our analysis v compensation paid for prior year’s services petitioner claims that a portion of the total compensation paid to its shareholder-employees during the tax years in issue was to remedy past undercompensation under some circumstances a taxpayer may deduct compensation paid in one year for services rendered in prior years 281_us_115 but to deduct amounts paid as compensation_for past undercompensation a taxpayer must show a its intention that part of the current payments compensate employees for past services and b the amount of the past undercompensation see 399_f2d_603 9th cir affg tcmemo_1967_7 95_tc_525 affd 965_f2d_1038 11th cir haffner’s serv stations inc v commissioner tcmemo_2002_38 wagner constr inc v commissioner tcmemo_2001_160 the parties stipulated that petitioner’s board_of directors meeting minutes indicate that in the tax_year ended date petitioner intended to compensate its shareholder-employees for past services the record shows that the amount of compensation paid in that tax_year was much larger than it had been in and the subsequent years this indicates that the payments were intended to rectify past undercompensation for services rendered no such stipulation exists for the years in issue and no board_of directors meeting minutes for the years in issue are in the record additionally in each tax_year ending date through the total compensation_for a shareholder-employee of petitioner generally increased or remained consistent during each tax_year ending date through each of petitioner’s shareholder-employees received less total 3these figures are taken from the expert reports there are no compensation figures for in either report compensation than he had during the date tax_year these facts do not support a conclusion that during the years in issue petitioner was making catchup payments for the years prior to of the years in issue only for the tax_year ended date did petitioner’s shareholder-employees receive compensation over that paid in the record establishes that this increase resulted from petitioner’s obtaining its most profitable job ever not from petitioner’s intention to remedy past undercompensation even if petitioner intended some of the payments in issue to remedy past undercompensation petitioner failed to establish the amount of the past undercompensation or how much catchup compensation was allegedly paid during each year in issue therefore we hold that none of the compensation petitioner paid for the years in issue was to remedy past undercompensation we do not include this as a factor in our reasonableness-of- the-compensation analysis because such a finding would not necessarily indicate the shareholder-employees were overcompensated instead that analysis is based on the factors discussed below vi application of reasonable_compensation factors a employee qualifications an employee’s superior qualifications may justify high compensation_for his services see charles schneider co v commissioner f 2d pincite wagner constr inc v commissioner supra petitioner claims that through darle’s rocky’s and dean’s exceptional qualifications it was able to maintain fairly consistent yearly sales and remain profitable in a highly competitive industry respondent agrees that darle rocky and dean did contribute superior qualifications to the successful operation of the petitioner ’ s business a factor that contributed to petitioner’s success was petitioner’s ability to obtain profitable construction jobs petitioner obtained jobs primarily by submitting the lowest bid to a general contractor and darle was solely responsible for preparing each bid darle’s estimate of the cost to complete a job was the most significant aspect of preparing a bid if darle’s estimate was inaccurate petitioner would neither receive the job because its bid was too high nor make a profit darle therefore deserved high compensation because of his knowledge and experience although rocky was petitioner’s vice president and dean was petitioner’s treasurer during the years in issue the facts indicate that they primarily performed the duties of job-site supervisors not executives each has been working for petitioner since the early 1980s and worked between and hours per week during the 1990s and petitioner’s financial success was directly correlated with completing jobs within budget as supervisors with about years of experience each rocky and dean made sure each job was completed in an efficient cost-effective manner their knowledge and experience warranted high compensation_for their services for each year in issue this factor favors petitioner b nature extent and scope of an employee’s work an employee’s position duties performed hours worked and general importance to the corporation’s success may justify high compensation see charles schneider co v commissioner supra pincite darle petitioner argues that darle was a key_employee mr herber respondent’s expert similarly opined that darle was the key_employee of petitioner petitioner’s business model was to maintain consistent yearly sales petitioner’s success depended on two things accurately estimating the cost of completing a job and completing the job within budget darle was the sole individual responsible for preparing these bids in addition to performing his duties as petitioner’s ceo darle performed many other tasks darle also testified that he worked about hours per week during the years in issue we believe that darle’s years of experience were irreplaceable to petitioner therefore we find that the nature extent and scope of darle’s work justify high compensation this factor weighs in favor of petitioner with respect to darle’s compensation rocky and dean petitioner has not offered any evidence detailing rocky’s or dean’s duties as officers but the record makes it clear that rocky and dean primarily worked as job-site supervisors petitioner’s position appears to be that job-site supervisors are important to its success we agree because petitioner’s jobs are awarded in a low-bid process it was necessary for petitioner to remain within its budget this was confirmed by darle’s testimony that employee productivity was one of the keys to petitioner’s profitability rocky and dean made this happen according to the minnesota work force center salary survey relied on by both experts rocky’s and dean’s duties appeared to be similar to those of a construction manager who has numerous responsibilities one specific duty_of a construction manager was to make sure a job was completed within budget both rocky and dean had about years of supervisory experience and this experience added to petitioner’s success respondent argues that the nature extent and scope of rocky’s and dean’s services are not in any way unique to the petitioner we do not believe that the uniqueness of their services is dispositive of this factor rocky and dean were both integral to petitioner’s success and each averaged between and work hours per week during the years in issue rocky and dean arrived at petitioner’s place of business at about a m to load the work trucks and deliver the materials to specific job sites rocky and dean hung drywall and performed any other physical task that needed to be done petitioner’s consistent sales and substantial pretax profit margins before shareholder- employees compensation were due in part to the skills dedication and efforts of rocky and dean we find the extent and scope of rocky’s and dean’s duties warrant high compensation this factor favors petitioner with respect to rocky’s and dean’s compensation c size and complexity of petitioner’s business courts consider the size and complexity of a taxpayer’s business when deciding the reasonableness of compensation paid to its shareholder-employees see rts inv corp v commissioner f 2d pincite charles schneider co v commissioner f 2d pincite a company’s size is determined by its sales net_income gross_receipts or capital value see beiner inc v commissioner tcmemo_2004_219 wagner constr inc v commissioner tcmemo_2001_160 during the tax years in issue petitioner was a small_business as measured by its annual gross_sales and its business model indicates it was not interested in growth after reviewing petitioner’s financial documents both experts concluded that petitioner’s annual sales were fairly constant during the 1990s petitioner argues that these facts tip the scale in its favor respondent conversely contends that this factor supports the position that the shareholder-employees were unreasonably compensated because petitioner’s business was small and simple as we understand this argument respondent believes petitioner’s business was simple because a competitor could establish a drywall construction business for a mere dollar_figure investment and because the drywall business did not require substantial scientific and highly technical knowledge see b d foundations inc v commissioner tcmemo_2001_262 we do not agree with either party’s analysis petitioner’s consistent sales and net_income do not show that its business was large or complex nothing in the record supports a finding that petitioner’s business was different from any other drywall construction business except that its business model was to maintain consistent yearly sales an independent investor would have been unwilling to increase an employee’s compensation where the corporation is not expected to increase sales because that could have decreased the investor’s return assuming costs remained the same similarly an independent investor might have been hesitant to increase an employee’s compensation where the employee had no substantial or specified training on the other hand although the drywall business did not require highly technical knowledge petitioner’s shareholder- employees developed the skills and methods to accurately bid on and complete projects within budget an individual could have entered the drywall construction business with a mere dollar_figure investment but there was no guarantee of success darle credibly testified that a number of competitors emerged and failed since petitioner has been in existence petitioner has been engaged in the drywall business for more than years and its success depends on the time-tested skills and judgment of its key employees in a competitive industry such as this petitioner’s development of business methods and techniques directly related to its success the successful execution of these methods was complex or at a minimum difficult we also believe that the leanness of petitioner’s management and the multiple duties each shareholder-employee performed further weigh against respondent consequently we find this factor to favor petitioner d general economic conditions another factor we take into consideration is the employee’s impact on the corporation’s success compared to the impact of the general economic conditions see rts inv corp v commissioner supra pincite this comparison helps indicate whether the business’s success is attributable to the employee’s prowess and acumen or to other economic factors petitioner argues its business was insulated from the existing economic conditions dr sliwoski’s report states that petitioner was shielded from economic fluctuations when compared to other similar businesses because of its exceptional management and business model that focused on consistent sales rather than growth dr sliwoski did acknowledge in his report that the economic conditions were favorable for the entire construction industry during much of the 1990s given the favorable economic conditions respondent urges us to hold that the compensation petitioner paid darle rocky and dean was unreasonable we agree that the economic conditions were favorable but whether this factor supports either party depends on how these conditions affected petitioner’s business petitioner’s gross yearly sales in the 1990s remained fairly consistent only during the tax_year ended date did petitioner have a significant spike in sales this spike was mostly attributable to one large job petitioner had obtained given petitioner’s business model and its consistent annual gross_sales we believe the economic conditions had at most a minimal impact on its success in addition nothing in the record indicates that any of petitioner’s shareholder-employees worked fewer hours because the economic conditions were favorable no matter how favorable the economic conditions were petitioner’s success depended on obtaining jobs through the bidding process and completing each job within budget in other words petitioner’s success depended on how well darle dean and rocky performed their respective jobs not on the economy’s health we hold that this factor weighs in petitioner’s favor because its success was not a function of economic circumstances e comparison of salaries with distributions to stockholders and retained earnings the court_of_appeals for the eighth circuit has stated that the absence of dividends to stockholders out of available profits justifies an inference that some of the purported compensation really represented a distribution of profits as dividends paul e kummer realty co v commissioner f 2d pincite charles schneider co v commissioner f 2d pincite see also rts inv corp v commissioner f 2d pincite petitioner never declared a dividend however corporations generally are not required to pay dividends in addition darle testified that petitioner did not pay dividends because it wanted a financial cushion in case it had difficulty obtaining jobs petitioner had retained earnings_of dollar_figure as of date respondent would argue that petitioner’s retained earnings exceeded the amount needed to sustain its business we do not find these amounts so excessive as to warrant us to second-guess darle’s business judgment as we have mentioned the independent_investor_test measures whether a corporation’s shareholders received a fair return on their investment return on equity measures the appreciation of the stockholders’ investments through the corporation’s retainment of earnings see owensby kritikos inc v commissioner f 2d pincite7 73_tc_1142 see also revrul_79_8 1979_1_cb_92 stating compensation may be reasonable even when the corporation never paid a substantial portion of its earnings_and_profits as a dividend each party’s expert analyzed whether an independent investor would consider the amount of compensation paid_by petitioner reasonable in light of the return on equity roe petitioner’s shareholders received to do this the experts first determined the appropriate assumed rate of return on equity that an independent investor would find acceptable for each year in issue the parties do not agree on the assumed equity rate of return the second step is to determine the appropriate period in which to compare the roe received by petitioner’s shareholders with the assumed rates the parties do not agree on the appropriate period assumed rate of return both experts used the build-up approach to calculate the assumed rate of return for the tax years in issue the build-up approach starts with the risk-free rate of return for the year in issue and three adjustments are made an equity risk adjustment a size adjustment and a company-specific risk adjustment the only adjustment the parties do not agree on is the company-specific risk adjustment this adjustment cannot be found in reference materials rather it requires a factual determination dr sliwoski petitioner’s expert found a company-specific risk adjustment of negative percent because he determined that petitioner was subject_to minimal business risks and extremely minimal financial risk by contrast mr herber respondent’s expert concluded that the company-specific risk adjustment should be positive percent for each tax_year in issue mr herber considered petitioner’s size as measured by annual sales industry risks lack of management depth and the competitive nature of the drywall construction business as factors in making the company-specific adjustment having reviewed the parties’ respective positions we disagree in part with each expert’s company-specific risk adjustment analysis we find the total company-specific risk adjustment to be negative percent for each year in issue we make the negative-2-percent adjustment on the basis of petitioner’s conservative capital structure as reflected in its ample cash reserves and borrowing capacity as defined by dr sliwoski low debt-to-equity_ratio and business model to maintain consistent yearly sales therefore we hold that an independent investor would find the following assumed rates of return acceptable factor risk-free rate equity risk premium size premium company specific risk premium assumed rate of return tye date tye date tye date the average assumed rate of return for the years in issue wa sec_15 percent time period and calculation the parties computed the compound growth rates of petitioner’s shareholders’ equity for 20-year and 10-year periods instead of using compound growth rates to determine whether an independent investor would be satisfied with the return on its investment this court has generally calculated a corporation’s roe by dividing its net_income after tax for a specific year by its shareholders equity see b d foundations inc v commissioner tcmemo_2001_262 discussing the roe calculation in greater detail labelgraphics inc v commissioner tcmemo_1998_343 affd 221_f3d_1091 9th cir shareholder equity is either the corporation’s shareholders’ equity at the beginning of that year eg alpha med inc v commissioner tcmemo_1997_464 at n revd on other grounds 172_f3d_942 6th cir the shareholders’ equity at the end of the year eg labelgraphics inc v commissioner supra or the year’s average shareholder equity eg 147_f3d_96 2d cir affg tcmemo_1995_135 see b d foundations inc v commissioner supra we shall apply the general roe approach in this case using petitioner’s shareholders’ equity at the beginning of each tax_year in issue moreover the parties do not agree on the appropriate time period to determine whether petitioner’s shareholders’ roe would satisfy an independent investor petitioner argues that we should review the entire period it has been incorporated respondent argues that an independent investor would find the year period ending with the last year in issue to be a more accurate representation of its investment if we were to consider petitioner’s tax years outside of the years in issue we would be inclined to review the entire period it has been incorporated however given the facts of this case an analysis focused on the years in issue is more appropriate respondent also relies on alpha med inc v commissioner supra and eberl’s claim serv inc v commissioner tcmemo_1999_211 affd 249_f3d_994 10th cir for the proposition that the roe should be analyzed only for each tax_year in issue separately petitioner argues that respondent’s analysis should not be relied on because he incorrectly interpreted this court’s jurisprudence we agree that the independent investor would initially focus on each of the years in issue separately however respondent’s reliance on alpha med inc and eberl’s claim serv inc is partially misplaced unlike those cases the total capital_investment of dollar_figure as of made by the shareholder-employees in this case was not de_minimis considering a competitor could establish a drywall construction business with only dollar_figure also in this case there are three shareholder- employees compared to a single shareholder-employee in each of those cases these differences sufficiently distinguish this case from the reasoning used in alpha med inc and eberl’s claim serv inc to view the years in issue only separately thus we shall consider the years in issue collectively and separately petitioner’s roe for the tax_year ended date was percent for the tax_year ended date negative percent and for the tax_year ended date percent the average roe for the years in issue wa sec_15 percent which is very close to our average assumed rate of return the average roe is slightly less because in the tax_year ended date petitioner had a negative roe however the fact that petitioner’s ceo received less compensation in that year than in any of the previou sec_5 years and did not receive a bonus in that year nullifies any negative inference we would have drawn instead these facts support the conclusion that darle’s compensation was in accord with performance which was reasonable for a ceo furthermore petitioner’s roe for the tax_year ended date was substantial analyzing the roe of the years in issue together in this case eliminates anomalies created by fluctuations in a given year therefore looking at the years before us together we hold that this factor favors petitioner f comparison of compensation to gross and net_income compensation as a percentage of a taxpayer’s gross and net_income has been considered in deciding whether compensation was reasonable see rts inv corp v commissioner f 2d pincite the comparison of salaries to net_income is more important because it more accurately gauges whether a corporation i sec_4we calculated roe by dividing the year’s net_income by the year’s beginning total shareholder equity we used the figures in the financial documents included in the expert reports to determine roe disguising the distribution of dividends as compensation wagner constr inc v commissioner tcmemo_2001_160 citing owensby kritkos inc v commissioner f 2d pincite6 respondent provided a chart that expressed the shareholder- employees’ compensation as a percentage of gross_receipts and net pretax income for tax years ended date through with respect to the years in issue respondent determined that the shareholder-employees’ compensation was as follows compensation paid to petitioner’s shareholders gross_receipts percent net_income before taxes and shareholder compensation dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number percent tye june petitioner argues that this factor should not be afforded much weight because darle rocky and dean each wore three hats -- directors officers and key employees--which required them to perform duties above and beyond their respective titles while we disagree with both parties’ analyses we find this factor favors respondent the shareholder-employees’ compensation expressed as a percent of gross_income was fairly consistent in the years in issue and was a significant portion of the net_income in some cases the percentages may be less indicative because the qualifications of the shareholder- employees and the nature extent and scope of their work support petitioner’s paying them high compensation see eg mad auto wrecking inc v commissioner tcmemo_1995_153 deciding this factor to be neutral where the officers’ qualifications and the nature extent and scope of their work supported high compensation but where their compensation represented a significant percent of gross_income and book net_income before deducting the officers’ compensation and even exceeded the amount of net_income in a tax_year however in this case we think the percentages favor respondent because petitioner’s shareholder-employees’ compensation was a substantial portion of its net_income and even exceeded its net_income in the tax_year ended date g external comparison this factor compares the shareholder-employees’ salaries to the salaries that similar companies pay for similar employee services see elliotts inc v commissioner f 2d pincite in this case salary surveys were used by both parties’ experts darle--petitioner’s ceo with respect to darle’s compensation dr sliwoski relied on eri’s compensation tables for the comparison he testified that the proper standard industry code sic for petitioner’s drywall construction business was sic plastering drywall and insulation his report included a table which was titled table sic chief_executive_officer compensation years ended date through date after reviewing the attachments to the report it is clear that dr sliwoski included data from sic special trade contractors not sic dr sliwoski testified that he used the sic data because it includes a broader pool of construction industries than sic and provides maximum compensation figures respondent exhorts us to disregard petitioner’s expert’s report and testimony with respect to the external comparison analyses because they both relied on the incorrect sic in this case we agree such action is warranted because both experts agreed that sic was the most relevant not sic see 304_us_282 holding that the trier of fact is not bound by any expert witness’s opinion and may accept or reject expert testimony in whole or in part in the exercise of sound judgment mr herber correctly used sic to compare darle’s compensation the eri data indicates the total compensation_for ceos in the 90th percentile5 was dollar_figure dollar_figure and dollar_figure for and respectively according to the eri data darle was compensated substantially above similarly situated ceos whose compensation was in the 90th percentile on 5ninetieth percentile means that only percent of the year’s data lies above this figure 6the eri date was based on calendar years but the tax years in issue were fiscal years ending on june the basis of this data darle’s experience and petitioner’s strong profitability before taxes and shareholder-employee compensation mr herber estimated a high and low total compensation range at first glance the eri data from sic appears relevant because it is based on the proper sic and is limited to businesses in the fargo north dakota area and it accounts for petitioner’s size as measured by revenues however the eri data does not take into account the number of hours the similarly situated ceos worked or the duties they performed darle was solely responsible for determining the amount petitioner would bid on each job however the eri data does not indicate that the ceos in similar companies also had this responsibility in addition darle performed many tasks that may not be traditionally performed by a ceo the eri materials included in the record fail to indicate whether other ceos performed similar tasks the eri data also does not state the business model of the corporations included in its data it is plausible that ceos working under different business models may expect to be compensated differently considering these facts we place little weight on these materials and are unwilling to conclude that the eri data is sufficient for us to find that darle’s compensation was unreasonable mr herber relied on the national institute for business management nibm executive compensation survey and the rma studies in addition to the eri data to compare darle’s compensation the nibm data mr herber relied on was for companies most similar to petitioner on the basis of overall size in terms of revenues having sales volume of less than dollar_figure million and businesses classified as construction contracting or extraction however at trial mr herber testified that nibm’s survey group included industries that were not comparable to petitioner’s including mineral extraction and we shall not rely on the information contained therein mr herber also used the rma data to compare darle’s compensation represented as a percentage of income to a subject group composed of companies in the sic category and having revenues similar to petitioner’s officer-shareholder compensation is expressed as a percentage of total revenue for through officer-shareholder compensation represented as a percentage of revenues was as follows calendar_year 25th percentile median 75th percentile darle’s compensation as a percentage of total revenues for the tax years ended date through was percent percent and percent respectively these figures indicate that darle’s compensation expressed as a percentage of total revenue exceeded the 75th percentile mr herber then attempted to calculate darle’s reasonable_compensation using these percentages we do not believe that such a computation is possible because the rma data is provided only up to the 75th percentile nor do we believe that estimating the percentage for petitioner’s ceo is appropriate or accurate this factor is neutral with respect to darle because the parties failed to provide comparable compensation data that was persuasive petitioner’s other officers job-site supervisors rocky and dean both had officer titles but primarily performed duties as job-site supervisors both parties’ experts relied on information from the web site of the minnesota work force center mwfc of the minnesota department of economic security and determined that rocky’s and dean’s job responsibilities are analogous to those of construction managers the mwfc salary survey that estimated construction managers’ salaries for the fourth quarter is summarized below average percentil percentil percentil percentil 10th e 25th e 75th e 90th e dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 50th percentil e median dollar_figure big_number big_number big_number big_number big_number big_number hourly wage annual salary for each year in issue rocky and dean were each compensated above the 90th percentile annual salary amount mr herber used the 90th percentile as the starting point to determine the amount of reasonable_compensation for their services mr herber determined that four additional factors should be taken into consideration when determining whether the shareholder-employees were overcompensated the first factor considers whether a shareholder-employee’s expertise enhanced the corporation’s profitability mr herber determined and we agree that rocky’s and dean’s prowess contributed to petitioner’s profitability the second factor considers a shareholder-employee’s experience we have already concluded that both dean and rocky had significant and valuable experience the third factor considers the number of hours the shareholder- employee dedicated to the taxpayer’s business we have also found that rocky and dean have both dedicated between and hours per week to petitioner’s business this factor is particularly significant because it appears that the average hourly rate of dollar_figure was simply calculated by dividing the average annual wage of dollar_figure by weeks and then by hours per week this simple calculation indicates that rocky and dean were deserving of compensation beyond that contained in the mwfc tables the final factor considered was the level of management required for the drywall installation business versus overseeing the construction of an entire building clearly the level of supervision is less in the drywall business as it is merely an aspect of constructing an entire building considering these factors we hold that dean and rocky deserved to be compensated above the 90th percentile as found in the mwfc data annualizing the 90th percentile hourly wage on the basis of a 55-hour work week reveals that rocky and dean would have received about dollar_figure in compensation per year rocky and dean would have then received compensation that exceeded the 90th percentile annual income adjusted for the number of hours worked by percent for tax years ended date and and percent for the tax_year ended date taking into consideration the four factors that mr herber identified we believe that rocky and dean deserved to be compensated above this adjusted amount their experience and the nature extent and scope of their work support this conclusion after weighing all the facts we find this factor to be neutral h petitioner’s salary policy as to all employees courts have considered the salary policy of the taxpayers as to all employees sometimes referred to as internal consistency in determining whether its shareholder-employees received reasonable_compensation see charles schneider co v commissioner f 2d pincite home interiors gifts inc v commissioner t c pincite this factor is probative because it questions whether the shareholder-employees because of their status as such were compensated differently from petitioner’s other employees see owensby kritikos inc v commissioner f 2d pincite for example a reasonable longstanding and consistently applied compensation plan is evidence of reasonable_compensation see elliotts inc v commissioner f 2d pincite in this case petitioner paid bonuses to its non- shareholder-employees and shareholder-employees the bonuses that the nonshareholders received were not paid annually appeared never to exceed their respective annual compensation were relatively insignificant in amount and were not part of a longstanding consistently applied compensation plan conversely the bonuses paid_by petitioner to its shareholder-employees were paid annually except that darle did not receive a bonus in or and they often exceeded each shareholder-employee’s base annual salary more importantly petitioner paid its shareholder-employees annual bonuses regularly unlike its non-shareholder-employees on the basis of these facts this factor favors respondent i petitioner’s pretax profit margin petitioner claims that its pretax profit margin before shareholder-employee compensation indicates that it was exceptionally well managed the pretax profit margin before shareholder-employee compensation was calculated by dividing the pretax net_income before shareholder-employee compensation expense by annual sales conversely respondent argues that petitioner’s mean pretax profit margins after shareholder compensation_for the years at issue and over a 10-year period were virtually identical to the industry average after comparing petitioner’s pretax profit margin before shareholder-employee compensation to rma’s annual_statement studies which were for sic we find that petitioner had an exceptional pretax profit margin before shareholder-employee compensation_for each tax_year in issue this indicates petitioner’s shareholder-employees were deserving of high compensation however we are mindful that petitioner’s pretax profit margin after shareholder compensation was not exceptional and the compensation paid to petitioner’s shareholder-employees depleted its earnings significantly nevertheless we find this factor to be neutral for each year in issue because the profit margin after shareholder compensation was near the industry average and we see no compelling reason to require an above- average return vii conclusion a preponderance_of_the_evidence shows that petitioner’s shareholder-employees were reasonably compensated for each year in issue therefore petitioner may deduct in full the compensation it paid to darle dean and rocky for each year in issue to reflect the foregoing and give effect to the parties’ concessions decision will be entered under rule
